In an action to recover damages for breach of contract, plaintiff appeals from an order of the Supreme Court, Kings County, dated September 1,1978, which (1) set the matter down for a hearing before Mr. Justice Cone to hear and report on the question of whether the settlement of this case was final or subject to the approval of the Comptroller of the City of New York and (2) held the motions of the parties in abeyance pending the "determination and conclusion of the hearing”. Appeal dismissed, without costs or disbursements. The order in dispute is a reference for a hearing in aid of determining prior motions by the parties. As such, it is not appealable. (See Williams Lbr. v Sigloch, 277 App Div 1043; Morris v Morris, 33 AD2d 786.) We note that the Judge to whom reference was directed has retired and it would therefore appear necessary for the Judge directing reference to reconsider his order in light of that fact. Hopkins, J. P., Suozzi, O’Connor and Shapiro, JJ., concur.